Citation Nr: 1451152	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES
 
1.  Entitlement to a scheduler evaluation in excess of 20 percent since January 8, 2010, for residuals of mechanical low back pain.
 
2.  Entitlement to an extrascheduler evaluation in excess of 20 percent since January 8, 2010, for residuals of mechanical low back pain.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from October 1968 to October 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri and Boston, Massachusetts Regional  Offices (RO).  
 
In March 2013, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  In June 2013, the Board denied entitlement to an increased rating for the appellant's low back pain between January 8, 2007 and February 28, 2007, but the Board granted a 20 percent rating effective from March 1, 2007 to January 7, 2010.  The case was remanded to the Boston RO to address what rating was warranted on and after January 8, 2010.    

The Veteran appealed the June 2013 decision to the United States Court of Appeals for Veterans Claims.  A Joint Motion for Partial Remand was submitted in April 2014 with respect to the Board's decision to refer rather than adjudicate the  issue of entitlement to bilateral lower extremity radiculopathy secondary to mechanical low back pain.  In a May 2014 Order, the United States Court of Appeals for Veterans Claims (Court) granted the motion to modify that part of the Board's decision only to the extent that it referred the issue of entitlement to bilateral lower extremity radiculopathy secondary to service-connected mechanical low back pain , to the regional office for remand, pursuant to 38 U.S.C.A. § 7252(a), for action consistent with the terms of the joint motion.  

Service connection for bilateral lower extremity sciatica was granted by the Appeals Management Center (AMC) in a February 2014 decision as directly related to his military service, rendering moot the basis of the joint motion.  
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  
 
The issue of entitlement to an evaluation in excess of 20 percent since January 8, 2010, for residuals of mechanical low back pain on an extrascheduler basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Since January 8, 2010, the Veteran's mechanical low back pain has not been manifested by either thoracolumbar flexion less than 31 degrees or favorable ankylosis of the entire thoracolumbar spine.
 
 
CONCLUSION OF LAW
 
Since January 8, 2010, the scheduler criteria for an evaluation in excess of 20 percent for residuals of mechanical low back pain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Pursuant to the Board's June 2013 remand, the Appeals Management Center (AMC) requested that the Veteran identify additional medical treatment for mechanical low back pain, scheduled a VA examination to ascertain the severity of his mechanical low back pain residuals, readjudicated the claim, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2006 and April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2014.   
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the March 2013 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent argument, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
The record shows that the Veteran was awarded Social Security disability benefits for a back disorder.  However, what is "of consequence" in this case is the current severity of that disability, that is the record since January 8, 2010.  There is no indication that records developed in conjunction with a claim for Social Security benefits seven years ago, i.e., in  2007, would include any information as to the symptoms and impairment since January 8, 2010.  Therefore, remanding the case to obtain such records would serve no useful purpose.  As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
When, as here, the Veteran is requesting a higher rating for already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 
 
Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
 
The Veteran's residuals of mechanical low back pain have been rated as 20 percent disabling since January 8, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome). 
 
The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Id.
 
At a December 2013 VA examination the appellant denied flare-ups impacting the thoracolumbar function.  Physical examination demonstrated flexion to 80 degrees; extension, right and left lateral flexion, and right and left lateral rotation to 30 degrees or greater even after three repetitions; and pain at the end points.  The examiner found that the Veteran did not demonstrate additional limitation in range of motion of the thoracolumbar spine after repetitive use testing.  There was no evidence of spinal ankylosis and that the Veteran did not have an intervertebral disc syndrome or incapacitating episodes manifested by physician prescribed bed rest.  
 
In this case, the orthopedic manifestations of the Veteran's service-connected lumbar spine disability did not approach the severity contemplated for a rating higher than 20 percent.  As noted above, the General Rating Formula is controlling regardless whether there are or are not symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As the Veteran's thoracolumbar forward flexion has been greater than 30 degrees, and as there is no evidence of ankylosis there is no basis for an increased evaluation.  
 
The Board has considered whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca, 8 Vet. App. at 202.  The evidence, however, does not demonstrate an additional limitation in range of motion after repetitive-use testing that would warrant an evaluation in excess of 20 percent.  Thus, the Board finds that any symptoms associated with the Veteran's lumbar spine disability are encompassed in the current evaluation.  Id., 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  In this case, separate compensable evaluations were assigned for sciatica of the left and right lower extremities by rating decision dated in February 2014.  The Veteran did not disagree with the ratings assigned for his newly service-connected sciatica.  As such, the Board has no jurisdiction to address those ratings.  
 
According, the Board finds that an increased scheduler rating may not be assigned for the appellant's mechanical low back pain under the scheduler criteria.  Thus, the preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
ORDER
 
Entitlement to a scheduler evaluation in excess of 20 percent since January 8, 2010, for residuals of mechanical low back pain is denied.
 
 
REMAND
 
The December 2013 VA examiner noted that the Veteran had functional loss including incoordination, pain on movement, and awkward leftward bending.  In addition, muscle strength testing was normal on the right but 4/5 on the left.  Further, the examiner noted that muscle atrophy was present with visible lack of tissue at the left lateral buttock region.  The examiner noted that the Veteran's left leg had less propulsion, and that it began by swinging outwards rather than forwards, such that he favored that leg during ambulation and needed a cane for stabilization.
 
A separate 40 percent evaluation has been assigned for sacroiliac injury with muscle atrophy.  A moderately-severe muscle disability of pelvic girdle group is one where there would be a consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. §§ 4.56(c), 4.73, Diagnostic Code 5317.  Notably, the rating assigned for residuals of a sacroiliac injury with muscle atrophy is not currently in appellate status, and the Board may not exercise jurisdiction over that rating.  
 
Still, while the findings in the December 2013 VA examination concerning incoordination, pain on movement and loss of power have been considered in the scheduler criteria for his sacroiliac injury, the evidence raises the possibility that the 20-percent scheduler evaluation, based on an objective limitation of lumbar motion, may not necessarily take into account the additional functional impairment caused by awkward leftward bending.  Thus, the Board must consider whether referral for extrascheduler consideration is warranted due to this disability picture.
 
Notably, the Board itself may not assign an extrascheduler rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 
 
The threshold factor for extrascheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that arguably the scheduler evaluation does not fully contemplate the severity of the Veteran's lumbar spine disability and symptomatology.  Taking the analysis a step further, the Veteran's disability picture arguably exhibits other related factors, such as those provided by the extrascheduler regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms."  In this case, the record has established that the Veteran's service-connected back disability causes marked interference with employment.  The December 2013 VA examiner noted that the Veteran was disabled from physical work and from seated work due to his lumbar spine disability.  Given the indication of additional functional loss shown in the record that arguably may not be adequately compensated within the General Rating Formula, the case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an initial determination whether or not the Veteran's disability picture warrants the assignment of an extrascheduler rating.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran's claim should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extrascheduler rating since January 8, 2010, for residuals of mechanical low back pain, pursuant to the provisions of 38 C.F.R. § 3.321(b).
 
2.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


